                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. CV 20-01389-CJC-JC                                      Date: February 12, 2020

Title: ORLANDO GARCIA v. KARAPET DILBIYAN, et al.



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

      Gabriela Garcia                                      N/A
      Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

      None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM

        On February 12, 2020, Plaintiff Orlando Garcia filed this action against
Defendants Karapet Dilbiyan and Mary Akopyan, who allegedly own an A&K Home
Mart store in Glendale, California, alleging violations of the Americans with Disabilities
Act (“ADA”) and California’s Unruh Civil Rights Act (“Unruh Act”). (Dkt. 1
[Complaint].) Plaintiff seeks injunctive relief under the ADA and statutory damages
under the Unruh Act. (Id. at 7.) Plaintiff contends that this Court has federal question
jurisdiction over his ADA claim and supplemental jurisdiction over his Unruh Act claim.
(Id. ¶¶ 5–6.)

       Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
complex issue of State law, (2) the claim substantially predominates over the claim or
claims over which the district court has original jurisdiction, (3) the district court has
dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
§ 1367(c).
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. CV 20-01389-CJC-JC                                       Date: February 12, 2020
                                                                  Page 2

       Several federal district courts across California have declined to exercise
supplemental jurisdiction over Unruh Act claims brought alongside ADA claims, citing
28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d
1025, 1030–31 (S.D. Cal. 2017) (declining to exercise supplemental jurisdiction because
(1) “Plaintiff’s state law claim under the Unruh Act substantially predominates over his
federal claim,” and (2) “it would be improper to allow Plaintiff to use federal court as an
end-around to California’s pleading requirements”); Theroux v. Oceanside Motel-9, LP,
2019 WL 4599934, at *2 (S.D. Cal. Sept. 20, 2019) (similar); Spikes v. All Pro Auto
Repair, Inc., 2019 WL 4039664, at *2 (S.D. Cal. Aug. 26, 2019) (dismissing for these
reasons various state law claims including claims for violation of the Unruh Act,
California Health and Safety Code Section 19955, negligence per se, and negligence).
The Court ORDERS Plaintiff to show cause as to why it should not decline to exercise
supplemental jurisdiction over his Unruh Act claim for similar reasons.

        Plaintiff shall file a response to this Order to Show Cause by February 24, 2020.
In his response, Plaintiff shall identify the amount of statutory damages he seeks to
recover. Plaintiff and his counsel shall also include declarations in their responses which
provide all facts necessary for the Court to determine if they satisfy the definition of a
“high-frequency litigant” under California Civil Procedure Code §§ 425.55(b)(1) & (2).


cb

MINUTES FORM 11
CIVIL-GEN                                                           Initials of Deputy Clerk GGA
